In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Pearl, J.), dated March 7, 2007, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly found that she had permanently neglected the subject child, who had been in the petitioner’s care since March 2001. The petitioner established, by clear and convincing evidence, that during the relevant time period, it had fulfilled its duty to exercise diligent efforts to strengthen and encourage the relationship between the mother and the child (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Sheila G., 61 NY2d 368, 383 [1984]) and that, despite these efforts, the mother failed to plan for the child’s future (see Matter of Jamie M., 63 NY2d 388, 393 [1984]; Matter of Amy B., 37 AD3d 600 [2007]; Matter of Damian D.T.B., 294 AD2d 359, 360 [2002]; Matter of Juaniqua Paulette E., 178 AD2d 476 [1991]).
Following the finding of permanent neglect, and a dispositional hearing, the Family Court also properly determined that the termination of the mother’s parental rights was in the child’s best interests, and thus, the court properly freed the child for adoption (see Matter of Star Leslie W., 63 NY2d at 147; Matter of Amy B., 37 AD3d 600 [2007]; Matter of Cynthia Hope A., 36 AD3d 803 [2007]; Matter of Charles Clarence C., 213 AD2d 294 [1995]). Mastro, J.P., Santucci, Eng and Belen, JJ., concur.